COURT OF APPEALS
                                  SECOND DISTRICT OF TEXAS
                                       FORT WORTH

                                       NO. 02-13-00097-CV


Luke Adam Stanton, Sr.                     §    From the 431st District Court

                                           §    of Denton County (2011-71033-
                                                431)
v.                                         §
                                                October 16, 2014
                                           §
                                                Opinion by Justice David Chew
Kimberly Faye Stanton


                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.




                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ David Chew____________________________
                                          Justice David Chew